Citation Nr: 1757218	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  13-28 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disability, to include ischemic heart disease.


ATTORNEY FOR THE BOARD

Christopher Gannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to April 1970.

This appeal initially came before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim of service connection for ischemic heart disease. 

In his October 2011 substantive appeal (VA Form 9), the Veteran requested a Travel Board hearing. However, in correspondence received in August 2014 and again in January 2015, the Veteran withdrew his hearing request. Accordingly, the Veteran's hearing request is considered withdrawn. See 38 C.F.R. § 20.704(e) (2017).

The Board remanded the case for further development in January 2016. Thereafter, following review of newly submitted evidence and provision of a VA examination, the AOJ issued a supplemental statement of the case (SSOC), continuing the previous denial of the Veteran's claim. The Veteran's VA claims file has now been returned to the Board for appellate review.

On May 10, 2017, the Veteran, through his attorney, requested a 90-day extension of time to submit evidence regarding the claim addressed in this decision. The 90-day extension of time has expired, and appellate review may proceed.

By letter dated July 6, 2017, the Veteran's attorney submitted a motion to withdraw services as the Veteran's representative. As good cause for the withdrawal of representation subsequent to the certification of the appeal to the Board, the attorney asserted that various factors make continued representation impractical or otherwise unethical per 38 C.F.R. § 20.608(b). The July 2017 motion also certified that a copy of the motion was sent via first-class mail, postage prepaid, to the Veteran. The Veteran has not responded. As the Board finds that good cause has been shown for withdrawal of the representation, the motion is granted. See 38 C.F.R. § 20.608(b) (2017). Since the Veteran has not responded within the required timeframe, the Board will consider him unrepresented on this appeal.


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam and was not otherwise exposed to Agent Orange.

2.  Heart disease did not manifest in service or within the one year presumptive period and current heart disability is unrelated to service. 


CONCLUSION OF LAW

Heart disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred, to include on the basis of exposure to herbicide agents. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93. The requirements of the statutes and regulation have been met in this case. VA provided pre-adjudication notice to the Veteran in August and September 2010 of the information and evidence needed to substantiate and complete his service connection claims, to include notice of what part of that evidence he was to provide, what part VA would attempt to obtain, and how disability ratings and effective dates are determined. The claim was most recently adjudicated in a May 2017 SSOC.

After providing notice to the Veteran, VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims. VA assisted the Veteran in obtaining identified and available evidence needed to substantiate the claims and affording him a VA examination, the report of which is of record. As indicated by the discussion below, this examination report, along with the other lay and medical evidence of record, is adequate to decide the claims. There is no evidence that there are any outstanding relevant records or that additional examinations are in order.

Moreover, in its January 2016 remand, the Board instructed the AOJ to schedule the Veteran for a VA examination to address the nature, extent, onset, and etiology of the Veteran's heart disability. The AOJ scheduled such an examination in April 2017.  For the reasons indicated in the discussion below, the examination was adequate.  As such, the AOJ substantially complied with the Board's remand instructions, and no further action is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with). 

The Board will therefore proceed to the merits of the service connection claim on appeal.

II.  Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Service connection also may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to a disease or injury incurred or aggravated in service. 38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three elements: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). The absence of any one element will result in denial of service connection. Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected. If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required. Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C. § 1101(3) or 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Cardiovascular disease is a chronic disease.  In addition, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

Moreover, absent affirmative evidence to the contrary, there is a presumption of exposure to herbicide agents (to include Agent Orange) for all Veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975). 38 U.S.C. § 1116(f) and 38 C.F.R. § 3.307(a)(6). The presumption also applies to Veterans who served in or near the Korean demilitarized zone between April 1, 1968 and May 7, 1975, as well as to Veterans who served in the Air Force on C-123 aircraft known to have sprayed herbicide agents. Id. Other types of service will result in presumed herbicide agent exposure, including service on or near the perimeter of military bases in Thailand during the Vietnam Era, service where herbicide agents were tested and stored outside of Vietnam, and service by Veterans associated with Department of Defense (DoD) projects to test, destroy, or store herbicide agents in the United States. 38 C.F.R. § 3.309(e). VA laws and regulations provide that if a Veteran was exposed to Agent Orange during service, certain listed diseases, including ischemic heart disease, are presumptively service-connected. 38 U.S.C. § 1116(a)(1); 38 C.F.R. § 3.309(e). 

As the evidence does not show that the Veteran had qualifying service in Vietnam or any other areas overseas where herbicide exposure is presumed, his claimed exposure to Agent Orange must be verified as there is no presumption of exposure. See 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309. A review of the DoD's listing of herbicide use and test sites in the United States does indeed show that herbicides were tested at Fort Gordon, Georgia, where the Veteran was stationed during his military service. Government records show that Fort Gordon was a testing site for herbicides, including Agent Orange and Agent Blue, between July 15, 1967 and July 17, 1967. See The History of the US Department of Defense Programs for the Testing, Evaluation, and Storage of Tactical Herbicides. The Veteran's service at Fort Gordon, however, did not coincide with the active testing done at that location, as the Veteran was stationed there between November 1968 and February 1969 - well over a full year later. Therefore, because evidence shows that the Veteran was not present during testing at Fort Gordon, this presumption does not apply. 

The failure to meet the criteria for a presumption does not, however, preclude a Veteran from establishing entitlement to service connection on a different basis. See 38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation). The Veteran could show that his heart disability is otherwise related to service on a direct basis.

On a direct service connection basis, the Veteran has shown that he has a current diagnosis of ischemic heart disease, as evidenced by VA and private treatment records, satisfying the first element of direct service connection. The dispositive issue for direct service connection in this case is whether the Veteran's diagnosed ischemic heart disease had its onset in service or the one year presumptive period, or is related to his military service and whether there is evidence of a link between his current disability and his military service.

The Veteran's service treatment records (STRs) are silent as to signs or symptoms of a heart condition. A significant amount of the Veteran's service treatment records are related to skin issues. The Veteran was stationed at Fort Gordon when in October 1968, he reported a rash on his right arm. He was referred for dermatological care, when he was diagnosed with atopic dermatitis. Later, he was hospitalized for four days at Fort Gordon in December 1968 for acute respiratory distress. The record of care notes that when he was released from the hospital, he "still had a mild cold" and that he reported having a chest pain and sore throat. Subsequently, the Veteran reported several times to the Fort Gordon dermatology clinic in late December 1968 and early January 1969, where he was diagnosed with atopic dermatitis. The treating physician noted in his record of care that the Georgia heat was aggravating the Veteran's pre-existing skin condition. Consequently, the Veteran was assigned a medical profile in January 1969 which recommended that he only be stationed in locations where he could not be exposed to prolonged heat and humidity. In February 1969, he was transferred from Fort Gordon, Georgia to Alaska, where a medical examiner noted that wool clothing seemed to aggravate his skin condition. By August 1969, the Veteran's skin condition, originally diagnosed as atopic dermatitis, was diagnosed as eczema. The Veteran had to be evacuated by air from Alaska to Fort Devens, Massachusetts, where he was provided with medical care at the Chelsea Naval Hospital while simultaneously performing duties as a Military Police Officer in Boston.

In September 1970 while he was stationed in Massachusetts, the Veteran was diagnosed with a duodenal ulcer, which became the source of a large portion of the Veteran's medical treatment in and after service. While he was stationed in Massachusetts, the Veteran reported that he had experienced symptoms of eczema for his entire life. He was eventually discharged following a medical board recommendation in April 1970, which cited his skin conditions as making him unfit for military service. 

Relating to this period of his military service, the Veteran submitted a statement in December 2013 wherein he states that while stationed in Massachusetts, he was treated at Chelsea Naval Hospital for complaints of chest pains, but was not given a cardiogram and told that he could not have a heart disability since he was "too young." The Veteran cites that statement as evidence that his heart disease manifested in service.

The records of his treatment at Chelsea Naval Hospital are negative for reports of chest pains or other cardiac symptoms. A physician, Dr. D.D., did submit a statement to the VA in March 1972 as part of an unrelated claim attesting to treatment that he provided during the time the Veteran was stationed in Massachusetts. Dr. D.D. wrote to the VA that he treated the Veteran from August to October 1970 for an "active duodenal ulcer." He also reported treating him for pneumonia in December 1970. Contemporaneously, the Veteran wrote a letter to the VA in March 1972 in which he stated that he told his "skin doctor" that he was experiencing "a great deal of stomach pain" and that he asked if he had an ulcer. In the letter, the Veteran reported to the VA that the doctor felt that x-rays were unnecessary and that the Veteran was "too young to have that kind of stomach trouble." The Veteran wrote that Dr. D.D. diagnosed him with gastritis. The Veteran was subsequently provided with a VA examination in May 1972 and diagnosed with a duodenal ulcer. 

In a December 2013 letter, the Veteran wrote that he was exposed to Agent Orange at Fort Gordon when he was stationed there during his military service. He stated, "I went to Chelsea Naval Hospital several times complaining of chest pains. The staff [at Chelsea Naval Hospital] told me I was too young to have heart disease." This statement is referencing the treatment he received from Dr. D.D., as he cites the same diagnosis given at the time - gastritis. The Veteran's gastrointestinal issues at the time were well-documented, and he was subsequently diagnosed with a duodenal ulcer, not a heart condition, in 1972. 

The Veteran is competent to report to the VA his memories of past diagnoses and experiences. However, the statements he made in 2013 are inconsistent with his own statements in 1972, to the extent that the more recent statements conflate reports of chest pain with reports of stomach pain. The Board notes that the medical records from 1970 and 1972 support the Veteran's 1972 statements - that he suffered from a stomach condition in the Fall of 1970 which was later diagnosed by a VA examiner in May 1972 as a duodenal ulcer. The Veteran's service treatment records lack reports of "chest pains" or other cardiac symptoms, whereas they are replete with evidence of stomach or digestive issues.  Therefore, the Veteran's 1972 statement is accorded more evidentiary weight.  AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (explaining that the absence of a record that would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Horn v. Shinseki, 25 Vet.App. 231, 239 n. 7 (2012) (the Board may draw a reasonable inference from the lack of notation of a condition in a medical report if the report would be expected to contain such information).

The Veteran's first recorded heart symptoms were in 1993. The Veteran had a myocardial infarction in February 1995 while he was working as a police officer in Massachusetts. Following the myocardial infarction in February 1995, the Veteran was diagnosed with coronary artery disease, atrial fibrillations, sick sinus syndrome, and a heart block. He had several pacemakers implanted between March 1995 and 2014. In 2014, his heart condition worsened to such an extent that he required cardiac catheterization and emplacement of a stent.  Given this evidence and the above findings regarding the Veteran's statements, the evidence reflects that heart disease did not manifest in service or within the one year presumptive period, and was not noted in service.  The provisions of 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 are therefore not for application in this regard.

The Veteran was provided with an April 2017 VA examination, wherein the examiner gave a negative opinion as to a nexus between the Veteran's current heart disability and his military service. The examiner ultimately opined that it was not at least as likely as not the Veteran's heart disability is related to the Veteran's service. The examiner's rationale was that even though the Veteran was stationed at Fort Gordon, it was well over a year after Agent Orange's use there, and "Agent Orange dries quickly after spraying and breaks down within hours to days when exposed to sunlight (if not bound chemically to a biological surface such as soil, leaves and grass) and is no longer harmful. Upon deposition of the substance onto surfaces there is relatively high initial loss due to photosensitivity and/or volatilization." Based on that fact and the length in time that had elapsed since testing, the examiner reasoned, "The environmental effects on short term usage and limited quantity of the Dioxin used make it less as likely as not the Veteran's heart disability, including ischemic heart disease, found to be present is related to the Veteran's service."  The examiner cited various medical studies in support of these conclusions.

The Veteran's contention is that he was exposed to Agent Orange while taking part in field maneuvers in areas where the herbicide agent had been used. As evidence, the Veteran cites to another Board decision wherein service connection was granted to a Veteran who was stationed at Fort Gordon and exposed to herbicides while working as a game warden. However, Board decisions are not precedential, and previously issued Board decisions are considered binding only with regard to the specific case decided. 38 C.F.R. § 20.1303. Each case is decided on its specific facts.

In this case, the April 2017 VA examiner explained the reasons for her conclusions based on an accurate characterization of the evidence of record, specifically that, because the Veteran was not stationed at Fort Gordon during the conceded testing period, the limited quantities of dioxin present in the affected areas would not have been sufficient to cause a heart disability such as the Veteran's ischemic heart disease.  The opinion is therefore entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  There is no medical opinion to the contrary.

The Veteran does not allege any direct exposure to herbicide agents beyond simply stating that he trained in areas at Fort Gordon where the herbicides were deployed over a year earlier.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the Veteran's testimony as to exposure to herbicide agents based on their use a year earlier is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007) (lay person competent to identify varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  The Veteran's statements are therefore not competent in this regard.  The preponderance of the evidence thus shows the Veteran was not exposed to herbicide agents during his active service at Fort Gordon.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a heart disability.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.
 

ORDER

Entitlement to service connection for a heart disability, to include ischemic heart disease, is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


